Citation Nr: 1223788	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-32 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant had active duty service in the United States Armed Forces of the Far East (USAFFE) from January 1942 to May 1946 (during World War II).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decisional letter by the Manila RO that denied his claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  In a March 2010 statement the appellant requested a personal hearing before a Decision Review Officer.  In an April 2010 statement he withdrew the hearing request.  

In December 1955 VA Central Committee on Waivers and Forfeitures determined that the appellant had forfeited all rights to VA benefits because he had rendered assistance to an enemy of the United States.  An August 1999 Board decision upheld a denial of a reopened claim seeking to overturn the forfeiture.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) (or request reconsideration of the decision), and the August 1999 Board decision upholding the appellant's forfeiture of VA benefits is final.  38 U.S.C.A. § 7104.   

[In June 2012 written argument the appellant's representative appears to be raising a challenge to the Board's August 1999 decision upholding the forfeiture.  The appellant and his representative are advised that the available options for overturning the forfeiture under the circumstances in this case are by (1) prevailing on a Motion of clear and unmistakable error (CUE) on a motion filed with the Board or (2) submitting (in a claim to the RO) new and material evidence to reopen a claim to overturn the forfeiture.  The matter at hand is limited to the claim that has been filed, i.e., the appellant's entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.]    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

A December 1955 VA Central Committee on Waivers and Forfeitures found the appellant's right to receive VA benefits was forfeited because he had rendered assistance to an enemy of the United States; a final August 1999 Board decision upheld a denial of his reopened claim to overturn the forfeiture.


CONCLUSION OF LAW

Because the appellant has forfeited the right to receive any accrued or gratuitous VA benefits, he is precluded by law from receiving a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 6104, 7104, 7105 (West 2002); 38 C.F.R. § 3.902 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA does not apply to the appellant's claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  As will be explained below, his claim must be denied as a matter of law because the undisputed facts, when applied to the controlling law and regulations, render him ineligible for the claimed benefit.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (1999); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
In addition, VA's General Counsel has held that there is no duty to notify a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.

In the instant case, there is no legal entitlement to the benefit claimed (Filipino Veterans Equity Compensation Fund benefits) because a declared forfeiture of VA benefits stands as a statutory bar to the appellant's receipt of any VA benefits.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.

A threshold matter that must be addressed prior to any consideration of the appellant's entitlement to the one-time payment he seeks is his basic eligibility to receive any VA benefits.  In December 1955 VA's Central Committee on Waivers and Forfeitures determined that the appellant had forfeited all rights to VA benefits because he had rendered assistance to an enemy of the United States.  A denial of a reopened claim challenging the forfeiture was upheld by an August 1999 decision by the Board.  The appellant did not appeal the Board's decision to the Court (or file a motion for reconsideration of the decision).  Therefore, that decision is final.  38 U.S.C.A. § 7104.

Inasmuch as the appellant's forfeiture of VA benefits remains in effect, it constitutes a statutory bar to his receipt of any VA benefits, to include payment from the Filipino Veterans Equity Compensation Fund.  See 38 U.S.C.A. § 6104.  Accordingly, his claim for such benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


